IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-11-00236-CV

                        IN THE INTEREST OF M.M.W., A CHILD



                                   From the 13th District Court
                                     Navarro County, Texas
                                   Trial Court No. 09-18650-CV


                                  MEMORANDUM OPINION


          Eric W. appeals from the trial court’s judgment terminating his parental rights to

M.M.W.1 The trial court entered a judgment of termination based upon a jury verdict.

The jury charge set out three grounds for terminating Eric’s parental rights (1)

conditions or surroundings that endanger the children (2) conduct that endangers the

children, and (3) failure to comply with a court order. TEX. FAM. CODE ANN. § 161.001

(1) (D) (E) (O) (Vernon Supp. 2010). The jury found by clear and convincing evidence

that one or more of the alleged grounds for termination was established and that

termination was in the best interest of the children. We affirm the trial court’s judgment

terminating Eric’s parental rights to M.M.W.


1   M.G. voluntarily relinquished her parental rights to M.M.W. and is not a party to this appeal.
        Eric brings three issues on appeal. He argues that 1) the trial court erred in

admitting evidence of his psychological condition, 2) the evidence is factually

insufficient to support termination, and 3) the evidence is factually insufficient to

support a finding that termination was in the best interest of the child.

        The trial court signed the order of termination on June 14, 2011. Eric timely filed

a motion for new trial on June 17, 2011. The motion for new trial states only that Eric

wishes to appeal the trial court’s judgment. On July 6, 2011, the trial court granted Eric

an extension of time to file his statement of points.        The order provided that the

statement of points was due to be filed on July 21, 2011, and Eric filed a statement of

points on that date.

        TEX. FAM. CODE ANN. § 263.405(b) requires the party to request a new trial

and/or to file a statement of the point or points on which the party intends to appeal

not later than the fifteenth day after the date the final order is signed. Section 263.405(i)

states that "the appellate court may not consider any issue that was not specifically

presented to the trial court in a timely filed statement of the points on which the party

intends to appeal or in a statement combined with a motion for new trial." In re J.H.G.,

302 S.W.3d 304, 306 (Tex. 2010) (per curiam). Therefore, Eric was required to present his

issues to the trial court by June 29, 2011.

        The trial court may grant a fifteen day extension for a party to file a statement of

points. See In re M.N., 262, S.W.3d 799, 803 (Tex. 2010). The trial court was authorized

to extend the filing of the statement of points to July 13, 2011. Eric’s statement of points

was not timely filed, and we may not consider his issues on appeal. We note that Eric

In the Interest of M.M.W., a Child                                                     Page 2
does not challenge the constitutionality of Section 243.405(i) or complain that he

received ineffective assistance of counsel. See In the Interest of J.O.A., 283 S.W.3d 336

(Tex. 2009).

        We affirm the trial court’s judgment.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 14, 2011
[CV06]




In the Interest of M.M.W., a Child                                                 Page 3